     Case 1:20-cv-03677-LGS-KHP Document 62 Filed 09/24/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


GERALDINE MAHOOD, ALEXANDRA                       Case No. 20 Civ. 3677 (LGS) (KHP)
BURWOOD, SUSAN BREWSTER,
MELISSA CUEVAS, MARYANNE
DERACLEO, ELVERA HONORE, KAREN
KELLY, MOJO NICHOLS, REBECCA
RICHARDS, and JENNIFER SELLERS,

Individually and on Behalf of All Others
Similarly Situated,

                              Plaintiffs,

                      v.

NOOM, INC.

                              Defendant.




DECLARATION OF JOHN RICCARDI IN SUPPORT OF DEFENDANT NOOM, INC.’S
     MOTION TO DISMISS PURSUANT TO RULES 12(B)(1) AND 12(B)(6)

      I, John Riccardi, declare as follows:

      1.     I am a data scientist at Noom, Inc. (“Noom”) and submit this Declaration in

      support of Noom’s motion to dismiss Plaintiffs’ First Amended Complaint pursuant to

      Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.

      2.     I have personal knowledge of the matters stated in this declaration and, if called

      as a witness, could and would testify competently to them.

      3.     As part of my job as a data scientist at Noom, I am required to sort and interpret

      the various types of data that Noom maintains in the ordinary course of its business.



                                              1
Case 1:20-cv-03677-LGS-KHP Document 62 Filed 09/24/20 Page 2 of 3




4.     One source of data that Noom maintains is customer transaction data, such as the

date and amount a customer was charged and the date and amount a customer was

refunded.

5.     Relatedly, Noom also maintains customer service tickets that show customers’

communications with Noom. I am generally familiar with the process of locating and

reviewing these tickets.

6.     In connection with this litigation, I identified and reviewed Plaintiff Geraldine

Mahood’s Noom transaction history and customer service tickets to determine whether

the information contained therein aligned with the allegations set forth in the First

Amended Complaint.

7.     Ms. Mahood’s transaction history demonstrates that she was charged a $99

subscription fee payment for her first ongoing Noom subscription on Friday, August 23,

2019. Ms. Mahood requested a refund of that payment on Sunday, August 25, 2019.

Noom issued Ms. Mahood’s refund on Sunday, August 25, 2019, the same day she

requested it.




                                       2
      Case 1:20-cv-03677-LGS-KHP Document 62 Filed 09/24/20 Page 3 of 3




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on September 24, 2020.




                                                                 ----------------------------------------
                                                                                        John Riccardi




                                               3
